Third District Court of Appeal
                               State of Florida

                         Opinion filed April 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-110
                       Lower Tribunal No. 20-15170
                          ________________


                              E.R., the father,
                                 Appellant,

                                     vs.

              Department of Children and Families, et al.,
                             Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Carlos
Lopez, Judge.

     Albert W. Guffanti, P.A., and Albert W. Guffanti, for appellant.

      Donald A. Mihokovich (Tampa), and Thomasina F. Moore and Laura
J. Lee (Tallahassee), for Guardian ad Litem Program; Karla F. Perkins, for
the Department of Children and Families, for appellees.

Before SCALES, LINDSEY and MILLER, JJ.

     PER CURIAM.

     Affirmed.